353 S.E.2d 232 (1987)
In The Matter of Lisa MICKLE, DOB 9/9/69.
No. 8614DC911.
Court of Appeals of North Carolina.
March 3, 1987.
*233 John W. Woodson, Guardian ad litem, Durham, for appellants.
Richard B. Harper, Durham, for respondent appellees Billy and Donna Mickle.
PHILLIPS, Judge.
An abused juvenile is variously defined in G.S. 7A-517; the definition that governs this case is contained in G.S. 7A-517(1)a as follows:
(1) Abused Juveniles.Any juvenile less than 18 years of age whose parent or other person responsible for his care:
a. Inflicts or allows to be inflicted upon the juvenile a physical injury by other than accidental means which causes or creates a substantial risk of death, disfigurement, impairment of physical health, or loss or impairment of function of any bodily organ; ...
In essence the appeal of the Department of Social Services and Guardian ad litem rests upon the contention that the trial court erred in finding as a fact that the whippings above described did not cause or create a substantial risk of any disfigurement or impairment of health or bodily function and in concluding as a matter of law that the temporary bruising of the child's buttocks was not a "disfigurement" under the statute. The basis for this contention is that two doctors testified without contradiction that though the bruises on the juvenile's buttocks and thighs were temporary and had no permanent effect upon her body or health that they were nevertheless "disfiguring" in their opinion. Sifted down, the appellants' position is that the court was obliged to accept the doctors' interpretation of the word "disfigurement" as used in G.S. 7A-517(1)a. This contentionreminiscent of the declaration of Humpty-Dumpty in Through the Looking-Glass and What Alice Found There, by Lewis Carroll, that
"When I use a word, it means just what I choose it to meanneither more nor less"
is patently fallacious. Witnesses, even those who are medical experts, do not determine the meaning of words used in legislative enactments; courts do that, and the trial court correctly determined that a temporary bruising is not a "disfigurement" under G.S. 7A-517(1)a. By using the word "disfigurement" instead of words of transient import such as bruise, abrasion, contusion, discoloration, marks, or stripes in context with other words clearly indicating permanency"death," "impairment of physical health," "loss or impairment of function of any bodily organ"the General Assembly obviously intended to limit the application of this statute to injuries permanent in their effect. We know of no authority for the proposition that a bruise of temporary effect is a "disfigurement" within contemplation of either the criminal or civil law, and appellants cite none. On the other hand, the implication of permanency that attaches to the word "disfigurement" has been recognized by our Supreme Court in several different settings. State v. Malpass, 226 N.C. 403, 38 S.E.2d 156 (1946); Branham v. Denny Roll & Panel Co., 223 N.C. 233, 25 S.E.2d 865 (1943).
The child having sustained no disfigurement within the contemplation of G.S. 7A-517(1)a, the petition had no legal basis and it was properly dismissed by the court.
Affirmed.
BECTON and JOHNSON, JJ., concur.